Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant has amended claim 1 and included the new limitations of a controller configured not limit a movable amount of the vehicle seat during the autonomous driving; and not limit the movable amount of the vehicle seat when the vehicle is not being driven.
However, applicant argues that Ebina fails to disclose a configuration that limits the change in the state of the vehicle seat. The argument is contradictory to the newly added limitations. 
Ebina has no limitations regarding the reclining angle that is controlled by the controller. Therefore, it is inherent that Ebina controller will not limit the moveable amount of the seatback.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ebina et al. (9,738,179).
Regarding claim 1, Ebina et al. disclose a vehicle seat control device mounted on a vehicle that is switchable between autonomous driving and manual driving, , the vehicle seat control device comprising: a seat state changer 103 that changes the state of the vehicle seat; a load detector 27 (col. 11, lines 47-57) configured to detect a load applied to the vehicle seat; and a controller 113 configured to control the seat state changer in accordance with the load detected by the load detector, wherein the controller 113 is configured to limit a state change of the vehicle seat caused by the seat state changer during the manual driving more than a state change of the vehicle seat caused by the seat state changer during the autonomous driving (col. 11, lines 22-31 discloses the reclining angle in automatic driving mode is larger than the manual driving mode), not limit a movable amount of the vehicle seat during the autonomous driving; and not limit the movable amount of the vehicle seat when the vehicle is not being driven.
Ebina et al. has no limitations that prevents the controller from limiting or not limiting the seat. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching and not put any limitations regarding the reclining angle in order to achieve maximum comfort. 
Regarding claim 4, Ebina et al. disclose the controller 113 is configured to limit the state change of the vehicle seat so that a movable amount of the vehicle seat from a present position is smaller during the manual driving than during the autonomous driving (col. 11, lines 22-31(.
Regarding claim 5, Ebina et al. disclose the seat state changer changes the state of the vehicle seat by driving a motor 21, and the controller is configured to control the seat state changer in accordance with a number of pulse edges of the motor (it is inherent the motor will function based on the pulses applied to it).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebina et al.
Regarding claim 3, Ebina et al. disclose the controller is configured to control the seat state changer. However, Ebina et al. fail to disclose the moving speed of the state change of the vehicle seat during the manual driving is constant. However, the limitations are well known in the art as all manual movement of the car seat has a constant speed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching and use a constant speed during manual driving since it is well known to be effective and inexpensive. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636